MEMORANDUM***
Jia Liang Shen, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ summary affirmance of an immigration judge’s (“U”) denial of his application for withholding of removal and relief under the Convention Against Torture (“the Convention”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Hakeem v. INS, 273 F.3d 812, 816 (9th Cir. 2001), and deny the petition for review.
Substantial evidence supports the IJ’s denial of Shen’s request for withholding of removal to China. Shen’s testimony regarding the events that his grandfather and father experienced in the 1950’s and the 1980’s did not establish a clear probability that Shen would be persecuted. *115See Gui v. INS, 280 F.3d 1217, 1230 (9th Cir.2002). Substantial evidence also supports the IJ’s denial of relief under the Convention as Shen’s evidence did not establish that it is more likely than not that he would be tortured if returned to China. See id.
Likewise, substantial evidence supports the IJ’s denial of Shen’s request for withholding of removal to Guyana. Shen’s evidence of general discrimination against Chinese in Guyana, combined with the robbery of his family’s restaurant, was insufficient to demonstrate a clear probability of persecution in Guyana. See Hakeem, 273 F.3d at 816. Substantial evidence also supports the IJ’s denial of relief under the Convention as Shen’s evidence did not establish that it is more likely than not that he would be tortured if returned to Guyana. See Gui, 280 F.3d at 1230.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.